Citation Nr: 1004456	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss, 
right ear.

2.  Entitlement to service connection for polycythemia 
(claimed as a blood disorder), to include as secondary to 
herbicide exposure.

3.  Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an October 2006 rating decision 
issued by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in St. Paul, Minnesota, which denied the 
Veteran's claims for service connection for hearing loss, 
right ear, polycythemia and a bilateral eye disorder.


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
Veteran's current right ear hearing loss disability is not 
etiologically related to a disease, injury, or event in 
service, and did not manifest to a compensable degree within 
one (1) year of separation from service.

2.  The evidence of record established that the Veteran went 
ashore in the Republic of Vietnam during the Vietnam era; 
thus exposure to herbicides is presumed.

3.  The medical evidence of record demonstrates that the 
Veteran's polycythemia was not a result of active duty 
service, to include herbicide exposure during service in 
Vietnam.

4.  The Veteran is not shown to have a compensable, 
bilateral eye disorder, as there is no evidence of a 
superimposed disease or injury, and his decreased visual 
acuity has not been shown to be causally or etiologically 
related to military service.


CONCLUSIONS OF LAW

1.  The Veteran's current right ear hearing loss was neither 
incurred in, nor aggravated by service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C. F. 
R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a), 3.385 
(2009).

2.  The Veteran's polycythemia was not incurred in, or 
aggravated by service, nor may it be presumed to have been 
incurred in such service as a result of herbicide exposure.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 
2002 & Supp 2009);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

3.  A bilateral eye disorder was neither incurred in, nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C. F. R. §§ 3.102, 3.159, 
3.303(c), 3.304 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

        a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) ( 2009); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) ("Pelegrini II"), the United States 
Court of Appeals for Veterans Claims ("Court") held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date of the award of 
benefits will be assigned if service connection was awarded.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated April 
2006.  The RO informed the appellant of the types of 
evidence needed in order to substantiate his claim for 
service connection; the division of responsibility between 
the appellant and VA for obtaining the required evidence; 
and the RO requested that the appellant provide any 
information or evidence in his possession that pertained to 
such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  
The Board notes that the April 2006 letter also satisfied 
the requirements of Dingess and informed the Veteran of how 
VA determines the disability rating and effective date 
elements of a claim. 

        b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service 
private and VA treatment records and a VA examination report 
dated September 2006.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.  
The Veteran has not referenced any available treatment 
records that he wished to be considered that have not 
already been obtained and added to the claims folder.
As noted above, in September 2006, the Veteran was afforded 
a VA examination for his claim of entitlement to service 
connection for hearing loss, right ear (the Board notes that 
the Veteran's original claim encompassed entitlement to 
service connection for bilateral hearing loss; service 
connection for hearing loss, left ear, has been granted, and 
is thus not before the Board).  The examination report show 
that the examiner reviewed the claims folder, including the 
Veteran's complete service treatment records, elicited from 
the Veteran his history of hearing loss symptomatology, and 
provided clinical findings detailing the results of his 
examination.  The Board observes that, although the VA 
examiner indicated that she had not reviewed the VA 
treatment records, the only treatment reports of record at 
the time of the examination pertaining to the Veteran's 
hearing were from March 2006, six months prior to the 
evaluation, which showed only that he had undergone a 
complete physical examination at the VA Medical Center 
("VAMC") and had been diagnosed as "hard of hearing."  There 
are no treatment reports of record for the period 
immediately following the Veteran's separation from service, 
including the one-year presumptive period after separation, 
through February 2006.  As there is no competent evidence of 
record to suggest that the Veteran's right ear hearing loss 
is related to service, and the VA examiner provided a 
complete rationale for her conclusion that his hearing loss 
disorder was not service-related, the Board concludes that 
the examination report in this case is adequate upon which 
to base a decision.

In addition, the Board notes that in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes that an examination is not needed in 
this case for the Veteran's claims of service connection for 
polycythemia or a bilateral eye disorder.  In this regard, 
the Board notes that there is no competent medical evidence 
of record otherwise suggesting that his polycythemia had its 
onset in service, or is otherwise related to his active duty 
service, to include herbicide exposure.  In this case, as 
discussed in greater detail below, the Veteran's service 
treatment records are negative for treatment for, or a 
diagnosis of polycythemia or any other blood disorder.  
There is also no evidence of this condition for several 
years following service.  Further, the only suggested 
association between the Veteran's disease and service comes 
from the Veteran himself.  The Board is cognizant that there 
are instances in which lay testimony can serve to establish 
an association between service and the claimed disability 
for the purpose of satisfying the criteria of McLendon.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  For example, 
a lay person may be competent to offer testimony on certain 
medical matters, such as describing symptoms observable to 
the naked eye, or even diagnosing simple conditions, such as 
a dislocated shoulder, and his or her lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, as a lay person, the Veteran has not 
been shown to be competent to offer an opinion on such a 
matter clearly requiring medical expertise, such as linking 
polycythemia, diagnosed almost two decades after service, to 
herbicide exposure in service.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 
that a veteran is competent to provide a diagnosis of a 
simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the lay opinions of 
the appellant may serve to establish an association between 
his claimed disorders and military service.  

Regarding the Veteran's claim of service connection for a 
bilateral eye disorder,  the Board finds that, not only is 
there no competent evidence demonstrating an eye disorder in 
service, but there is also no competent evidence to show 
that he has a current diagnosis of a bilateral eye disorder.

As there is no competent evidence suggesting any association 
between the Veteran's claimed conditions and service, the 
Board finds that an examination is not warranted in this 
case for his claims of entitlement to service connection for 
polycythemia and a bilateral eye disorder under the criteria 
set forth in McLendon.  See Wells v. Principi, 326 F. 3d 
1381 (Fed. Cir. 2003).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his appealed claim.  
Accordingly, the Board will proceed to a decision on the 
merits.

II. Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  
The Veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary 
hurdles, depends on the type of disability claimed."  Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when (1) 
a chronic disease manifests itself and is identified as such 
in service, or within the presumptive period under 38 C.F.R. 
§ 3.307, and the veteran presently has the same condition; 
or (2) a disease manifests itself during service, or during 
the presumptive period, but is not identified until later, 
and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain organic 
diseases of the nervous system, such as sensorineural 
hearing loss, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one (1) year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been 
set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards.

VA regulations also provide presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent or greater within a 
specified period in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending 
on May 7, 1975.  They also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary of the Veterans 
Affairs (the "Secretary") determines warrants a presumption 
of service connection by reason of having a positive 
association with exposure to an herbicide agent, and that 
becomes manifest within the period (if any) prescribed in 
such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending 
on May 7, 1975.

These diseases include chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchi, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).
  
III. Analysis

1.  Entitlement to service connection for hearing loss, 
right ear.

The Veteran contends that he suffered bilateral hearing loss 
during service when, while serving as an air cargo 
specialist in the Republic of Vietnam, he had to load the 
bodies of deceased servicemen into cargo planes with the 
engines still running.  Specifically, he asserts that he 
working up to 12 hours per day, seven days per week around 
this engine noise without the use of hearing protection.  
See VA Form 4138, March 2006; VA examination report, 
September 2006.

As an initial matter, the Board notes that, during the 
Veteran's December 1965 service enlistment examination, 
audiological puretone thresholds were measured as follows 
(converted to ISO-ANSI units):



HERTZ




500
1000
2000
3000
4000
RIGHT
20
10
10
--
10
LEFT
20
10
10
--
15

As the auditory threshold did not reach a level of 40 
decibels or greater for any of the frequencies, the criteria 
for hearing loss as described under 38 C.F.R. § 3.385 were 
not met for the Veteran's right ear.

A review of the Veteran's service treatment records shows no 
evidence that he ever complained of, sought treatment for, 
or was diagnosed with a hearing loss disorder during 
service.  

At his December 1969 service separation examination, 
audiological puretone thresholds were measured as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
35
10
15
45
25

Again, the criteria for hearing loss as described under 38 
C.F.R. § 3.385 were not met for the right ear, as the 
auditory threshold did not reach a level of 40 decibels or 
greater for any of the frequencies, or 26 decibels or 
greater for three frequencies.  

The claims folder reveals that, following service, the 
Veteran did not seek treatment for a hearing loss disability 
until March 2006, when he applied for service connection.  
VA treatment reports for that month show that he was seen at 
the VAMC in St. Cloud for a comprehensive physical 
examination.  Although he did not undergo a formal 
audiometric examination, it was noted that he had some 
hearing difficulties and was diagnosed as "hard of hearing."  

In September 2006, the Veteran was afforded a VA audiology 
evaluation.  He told the examiner that he sustained hearing 
loss bilaterally while loading cargo planes with the engines 
running.  He also reported acoustic trauma from "big guns" 
nearby.  He said that, following service, he worked for 27 
years driving trucks for the Minnesota Highway Department.  
He also engaged in recreational hunting; it was not noted 
whether he used hearing protection.  He did, however, 
indicate that he did not use hearing protection while using 
the lawn mower or chain saw at home.  

During the examination, audiological puretone thresholds 
were measured as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
55
50
40
LEFT
10
5
55
50
45

Speech recognition ability was 100% for the right ear and 
98% for the left ear. 
The examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss, mild to moderate.  She found 
that it was at least as likely as not that his left ear 
hearing loss was related to service, explaining that, in all 
likelihood, multiple etiologies were responsible for his 
left ear hearing loss, including civilian/military hazardous 
noise exposure, presbycusis (age-related hearing loss), 
sociocusis and idiopathic factors.  However, regarding the 
right ear, she explained that exposure to either impulse 
sounds or continuous exposure can cause a temporary 
threshold shift, which disappears between 16-48 hours after 
exposure to loud noise.  Impulse sounds may also damage the 
structure of the inner ear, resulting in an immediate 
hearing loss.  If the hearing does not recover completely 
from a temporary threshold shift, a permanent hearing loss 
exists.  She further explained that, since the damage is 
done when exposed to noise, a normal audiogram subsequent to 
the noise exposure would verify that the hearing had 
recovered without permanent loss.  Thus, she opined that, 
based on the Veteran's normal audiometric results for the 
right ear at service separation, it was less likely than not 
that his current right ear hearing loss is related to 
service. 

Also of record are VAMC treatment records from March 2006 
through April 2008, which show only that the Veteran was 
diagnosed with a bilateral hearing loss and tinnitus.  There 
is no evidence that any of his VA treating practitioners 
opined that his right ear hearing loss was caused or 
aggravated by active duty service.  

Having reviewed the complete claims folder, the Board finds 
that the competent evidence of record is against the 
Veteran's claim for service connection for a hearing loss, 
right ear on a direct basis.  As noted above, there was no 
evidence that the Veteran had a right ear hearing loss 
during service, or was found to have a right ear hearing 
disability at separation.  There is also no competent 
evidence that a hearing loss disorder was diagnosed within 
the one-year presumptive period following service.  As such, 
entitlement to service connection for a right hearing loss 
on a presumptive basis is also not warranted.  See 38 C.F.R. 
§ 3.307, 3.309 (2009).

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

In this instance, the VA examiner's medical opinion was 
based on a thorough review of the Veteran's service 
treatment records and audiometric examination results, as 
well as his history of hearing loss symptomatology both 
during and after service.  Furthermore, her opinion was very 
detailed, comprehensive and fully explained the reasons and 
bases for her conclusion.  Although the examiner considered 
the Veteran's lay reports that his right ear hearing loss is 
the result of service, she nevertheless determined that the 
substantial evidence of record weighed against a finding 
that his current right ear hearing loss is related to 
service.

Moreover, there is no evidence that the Veteran sought 
treatment for, or was diagnosed with a right ear hearing 
loss until March 2006, over 36 years after service.  In this 
regard, the Board notes that a prolonged period without 
medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted 
in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of 
time that passed between service and the first treatment or 
documented complaint of record of a right ear hearing 
disorder is evidence that weighs against the Veteran's 
claim. 

In addition to the medical evidence, the Board has 
considered the Veteran's lay assertions as to the etiology 
of his current right ear hearing loss disability.  
Certainly, the Veteran is competent, as a lay person, to 
report that to which he experiences with his senses, such as 
subjective complaints of hearing loss.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  As such, his statements have 
some probative weight.  However, while the Veteran may 
sincerely believe that his right ear hearing loss is the 
result of service, he is not competent to render such an 
etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

In this case, a competent VA examiner reviewed the evidence 
of record and took into account the Veteran's history of his 
hearing loss symptoms, and nonetheless concluded that his 
current right ear hearing loss disorder was less likely than 
not related to service.  The Board finds that this opinion 
is the most probative evidence of record as to the 
relationship between his current disability and service, and 
ultimately outweighs the Veteran's lay reports regarding 
etiology.

Accordingly, the Board concludes that the preponderance of 
the evidence does not support the Veteran's claim of 
entitlement to service connection for hearing loss, right 
ear.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the "benefit-of-
the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  
However, as there is not an approximate balance of evidence, 
that rule is not applicable in this case.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

2.  Entitlement to service connection for polycythemia, to 
include as secondary to herbicide exposure.

The Veteran claims that his current polycythemia (a blood 
disorder in which the bone marrow makes too many red blood 
cells) is the result of herbicide exposure in service.  
Alternatively, he contends that the condition is the result 
of body fluids from dead servicemen that seeped through his 
skin and were possibly ingested while he loaded bodies into 
cargo planes.  See VA Form 9, September 2008; Notice of 
Disagreement ("NOD"), December 2006.  Finally, he alleges 
that polycythemia is caused by repeated exposure to high 
altitudes, and claims that his work in the Air Force exposed 
him to high altitude flying.  See NOD, December 2006.

A review of the Veteran's service personnel records shows 
that, in February 1969, he was assigned to Pleiku Air Base 
in the Republic of Vietnam, and later served at Da Nang Air 
Base.  As the Veteran's service records clearly demonstrate 
that he served in the Republic of Vietnam between January 9, 
1962, and May 7, 1975, he is presumed to have been exposed 
to herbicides in service.  38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) and (iii).  

VA regulations, however, do not provide presumptive service 
connection for polycythemia based on exposure to herbicides.  
38 C.F.R. § 3.307, 3.309.  The Secretary has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 57586-57589 
(1996).

Accordingly, service connection on a presumptive basis is 
not warranted.

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
("Federal Circuit") has determined that the "Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act" 
does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, 
under Combee, presumption is not the sole method for showing 
causation, and thereby establishing service connection.  See 
also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As an initial matter, the Board notes that the Veteran's 
service treatment records are completely void of evidence of 
treatment for, or a diagnosis of polycythemia or any other 
blood disorder.  A blood test performed during his December 
1969 service separation examination revealed no 
abnormalities, as his blood hematocrit was within normal 
limits at 45 percent.  

The claims folder shows that, following service, the Veteran 
neither sought treatment for, nor was diagnosed with a blood 
disorder until February 1988, after a blood test at the 
United District Hospital in Staples, Minnesota revealed 
polycythemia rubra vera.  

In March 1988, his physician, Dr. John Weitz, diagnosed him 
with an elevated hematocrit level.  He found that a 
differential diagnosis for this condition was broad, and 
would include polycythemia rubra vera, kidney disease, 
erythroleukemia, etc.  However, he opined that the primary 
consideration would be Gaisboeck's Sydrome or a physiologic 
increase in hematocrit in response to hypoxemia due to the 
Veteran's heavy smoking.  He did not attribute the Veteran's 
polycythemia to service, or a service-connected disorder.

In August 1988, the Veteran was examined by Dr. Randall 
Bjork in regard to his hematologic disorder.  He found that 
the Veteran had a "rather disturbing" asymmetry of his 
ventricular system.  He concluded the Veteran "may have 
always had some normal variation of asymmetry in the 
ventricular system, however, the fact that this is seen in 
the context of left hemisphere dysfunction, suggests the 
possibility of early infarction despite his minimal 
deficits."  See treatment records, St. Luke's Hospital, 
August 1988.   

Subsequent VAMC treatment reports from March 2006 through 
April 2008 show that the Veteran was taking prescription 
medication and was undergoing 1-2 phlebotomies per year to 
treat his polycythemia.  It was again noted that he 
continued to smoke up to two packs of cigarettes per day, 
and had no desire to quit. 

In addition to the VA treatment records is a January 2008 
letter from private physician, Dr. J.P. Halfen, who noted 
that the Veteran had been followed at his clinic for 
multiple disorders, including polycythemia.  He further 
stated that the Veteran had received periodic phlebotomies 
and was on oral medication to treat the disorder.  Dr. 
Halfen, however, did not proffer an opinion as to the 
etiology of the Veteran's disorder.  

Also of record are Internet search pages, showing 
definitions for the herbicide, Agent Orange.  In this 
regard, the Board notes that treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
38 C.F.R. § 3.159(a)(1) (competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses).  However, as this information is general in 
nature, and does not in any way relate to the specific 
circumstances of the Veteran's active service, the Board 
finds that it does not constitute competent, probative 
evidence regarding the Veteran's contention that his 
polycythemia is the result of service.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical evidence that is 
speculative, general or inconclusive in nature cannot 
support a claim); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).   

After reviewing the complete claims folder, the Board 
concludes that the competent evidence of record is against 
finding that the Veteran's polycythemia is the result of 
military service, including exposure to herbicides.

In reaching this conclusion, the Board finds that there is 
no competent medical evidence of record to suggest that the 
Veteran's polycythemia is the result of herbicide exposure 
during service in Vietnam, or any other condition of 
military service.  As noted above, while the Board concedes 
the Veteran's exposure to herbicides in service, 
polycythemia is not a disease that is subject to presumptive 
service connection based on herbicide exposure.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).  Moreover, while he is not 
precluded from demonstrating service connection on a direct 
basis, as noted above, the Veteran's service treatment 
records are silent for any findings of polycythemia during 
service.  In addition, while the Board concedes the 
possibility that the Veteran came in contact with the bodily 
fluids of soldiers killed in action during service, there is 
no evidence in his service treatment reports that he ever 
sought medical attention for this problem, or that any such 
exposure caused polycythemia.  

There is also no competent evidence that the Veteran's 
disorder is the result of spending excessive amounts of time 
in high altitudes.  In this regard, although the Veteran was 
in the Air Force, his service personnel records do not 
demonstrate that he was a pilot or was otherwise assigned to 
a duty that required frequent high altitude flying.  Rather, 
his assigned duties included vehicle operator, taxi driver, 
heavy equipment operator, dispatcher, air freight specialist 
and air cargo specialist.  Moreover, while the Veteran has 
stated that he loaded the bodies of fallen soldiers into 
cargo planes, he also said that, following these 
assignments, he returned to ground duty.  See letter, April 
2006.

In addition, there is no evidence to show that any of his 
post-service treating physicians or other medical 
practioners have attributed his disease to service.   When 
the Veteran sought treatment for symptoms of polycythemia in 
1988, nearly two decades after service, his treating 
practioners indicated that his hematologic disorder, and/or 
the symptoms thereof, was possibly related to his history of 
heavy smoking.  See, e.g., statement from Dr. Weitz, March, 
1988.  
In this regard, the Board again notes that the amount of 
time that passed between active service and the first 
treatment or documented complaint of record of polycythemia 
is evidence that weights against the Veteran's claim.  See 
Maxson v. Gober, supra.  In this case, the only evidence 
suggesting a relationship to service consists of the 
statements from the Veteran himself.

The Board notes that, in addition to the medical evidence of 
record, the Board has also considered the Veteran's lay 
contentions that his polycythemia is the result of service.  
The Board is cognizant that individual claimants are 
considered competent to testify to matters that "lend[] 
[themselves] to observation by a lay witness."  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  However, while the 
Veteran may sincerely believe that he developed polycythemia 
as a result of herbicide exposure or some other incident of 
service, as previously discussed, he has not been shown to 
have any medical knowledge or training, and thus is not 
competent to provide an opinion relating to medical 
causation and etiology that requires medical expertise 
and/or a clinical examination by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
As a result, his assertions do not constitute competent 
medical evidence that the claimed disability was caused by, 
or was otherwise related to service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for polycythemia, to include as a result of 
herbicide exposure.  The "benefit-of-the-doubt" rule 
enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as 
there is not an approximate balance of evidence.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Entitlement to service connection for a bilateral eye 
disorder.

The Veteran contends that he has a bilateral eye disorder as 
a result of service.  Specifically, he asserts that when he 
entered service, he had 20/20 vision, and at separation, his 
vision has worsened and he needed glasses.  See VA Form 
4138, March 2006.  He further claims that his working around 
helicopters as an air cargo specialist damaged his eyes when 
stones, dirt and debris from the propellers got into his 
eyes.  Id. 

Initially, the Board notes that, for purposes of entitlement 
to benefits, the law provides that refractive errors of the 
eyes are congenital or developmental defects and are not a 
disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not 
be allowed for refractive error of the eyes, including 
myopia, presbyopia, and astigmatism, even if visual acuity 
decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service 
connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was 
subject to a superimposed disease or injury).  If, however, 
a superimposed disease or injury occurred as a result of 
military service that resulted in disability in addition to 
the vision disorder, then service connection could be 
granted for the resultant disability. VAOPGCPREC 82-90 (July 
18, 1990) (a reissue of General Counsel opinion 01-85 (March 
5, 1985)). 

A review of the Veteran's service treatment records reveals 
no evidence that he ever complained of, sought treatment for 
or was diagnosed with an eye disorder in service.  During 
his December 1965 service enlistment examination, it was 
noted that his vision was 20/30 bilaterally.  However, 
during the December 1969 separation examination, his vision 
had actually improved to 20/20 bilaterally.  

Post-service private treatment records from December 1970 
show that the Veteran sought treatment after getting a 
foreign body in his left eye.  He was treated with an eye 
patch and medication.  The following day, the eye was 
irrigated and medication was applied.  In December 1972, the 
Veteran again was treated after getting a piece of metal in 
his eyes.  The treatment notes indicate that the foreign 
body was removed and the Veteran was given an eye patch.  A 
visual acuity examination revealed right eye vision at 
20/50, and left eye vision at 20/40.  However, the cornea 
was found to be normal.    

During a March 2006 routine physical examination at the 
VAMC, it was noted that his pupils were equal and reactive 
directly and consensually.  Extraocular movements were full, 
conjunctivales were clear, and peripheral fields were 
grossly intact.  During a VAMC examination in February 2007, 
the Veteran admitted that he did not get eye examinations 
except for vision checks when renewing his driver's license.  
Although a visual acuity examination was not performed, a 
general examination of his eyes revealed normal findings.  

Based on a review of the complete claims folder, the Board 
finds the competent evidence of record is against the 
Veteran's claim for service connection for a bilateral eye 
disorder.  The Board notes that threshold requirement for 
service connection to be granted is competent medical 
evidence of the current existence of the claimed disorder.  
See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In considering the 
evidence of record under the laws and regulations as set 
forth above, the Board finds that the Veteran is not 
entitled to service connection for decreased visual acuity, 
because, as previously stated, decreased visual acuity is a 
congenital or developmental defect, and is not a disease or 
injury within the meaning of applicable VA regulations.  38 
C.F.R. §§ 3.303(c), 4.9.  Therefore, without a competent 
diagnosis of a bilateral eye disorder, service connection 
may not be granted 

In this case, there is no competent evidence that the 
Veteran was found to have an eye disease or disorder in 
service.  Moreover, despite his contention that his vision 
worsened during service, a comparison of his service 
enlistment and separation visual acuity examination reports 
demonstrates just the opposite, as he was found to have 
20/30 vision bilaterally at entrance, and 20/20 vision 
bilaterally at separation.  

As noted above, although the most recent visual acuity 
examination of record, dated December 1972, revealed that 
the Veteran had 20/50 vision in the right eye and 20/40 
vision in the left eye, there is no evidence that he was 
found to have a superimposed disease or injury caused by, or 
otherwise related to service that created an additional 
disability.  See VAOPGCPREC 82-90 (July 18, 1990).  More 
recent treatment records show that a general examination of 
his eyes revealed normal findings, without any evidence of 
disease or injury.  See VAMC treatment records, February 
2007.   

Consequently, without a competent diagnosis of a bilateral 
eye disorder, the Veteran's claim must be denied.  

The Board has considered the Veteran's contention that his 
vision worsened during service and that he has a current 
bilateral eye condition.  In this regard, the Court has 
repeatedly held that a Veteran is competent to describe 
symptoms of which he or she has first-hand knowledge.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Board finds that decreased eyesight is something the Veteran 
is competent to describe.  See Barr v Nicholson, 21 Vet. 
App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  As such, his assertions are entitled to some 
probative weight.  In this case, however, as noted above, 
decreased visual acuity alone is not a disorder for which 
service connection may be granted under applicable law.  
Additionally, while Board has also considered his assertion 
that he got dirt and debris in his eyes during military 
service, as noted above, his service treatment records are 
negative for any evidence of an eye injury or disorder in 
service, and his separation examination revealed normal 
findings.  As such, the Veteran's claim for service 
connection must fail.

In short, the Board concludes that the competent evidence of 
record is against the Veteran's claim for service connection 
for a bilateral eye disorder.  The "benefit-of-the-doubt" 
rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, 
as there is not an approximate balance of evidence.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for hearing loss, right 
ear, is denied.

Entitlement to service connection for polycythemia, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection for a bilateral eye 
disorder is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


